PER CURIAM.
Appellants seek review of a final judgment rendered by the court sitting as the trier of both the facts and the law. The judgment represents the sum of money to which appellee was found to be entitled as an accommodation endorser on a promissory note given by appellants to a commer- ■ cial bank which appellee was required to pay.
The central issue of this appeal concerns an alleged agreement between the parties hereto by which appellee committed himself to purchase the shares of corporate stock pledged by appellants to the bank as collateral for their loan at a purchase price sufficient to cover the amount of the loan. Implicit in the judgment appealed is the finding by the trial court that either no such agreement was ever reached by the parties or that, if so, it was verbal and not evidenced by any note or memorandum in writing and therefore was void and unenforceable under the statute of frauds which was in effect at that time.1
Our review of the record reveals sufficient competent evidence to sustain either theory which may have been adopted by the trial court as a basis for the judgment here assaulted.2 The judgment appealed is affirmed.
CARROLL, DONALD K, A. C. J, and WIGGINTON, and RAWLS, JJ, concur.

. F.S, § 725.02, F.S.A. (repealed by Ch. 65-254, § 1).


. Yates v. Ball, 132 Fla. 132, 181 So. 341.